Case: 16-11809      Document: 00514286009         Page: 1    Date Filed: 12/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-11809                                    FILED
                                  Summary Calendar                          December 27, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR LUNA-USCANGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-153-2


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Victor Luna-Uscanga appeals the 127-month sentence imposed following
his guilty plea conviction for conspiracy to distribute five kilograms or more of
cocaine.    He argues that the district court erred in applying a firearm
enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) because neither he nor his
codefendant possessed the firearm in question. We review the district court’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11809     Document: 00514286009     Page: 2   Date Filed: 12/27/2017


                                  No. 16-11809

interpretation of the Sentencing Guidelines de novo and its factual findings for
clear error. United States v. Trujillo, 502 F.3d 353, 356 (5th Cir. 2007).
      Although nothing in the record links the firearm to any particular
conspirator, “the evidence makes it plausible that a ‘weapon was present’ and
that one of the conspirators possessed it.” United States v. Rodriguez-Guerrero,
805 F.3d 192, 196 (5th Cir. 2015) (quoting § 2D1.1(b)(1), comment. (n.11(A))).
As there was enough evidence to support that the weapon must have been
possessed by one of the conspirators in furtherance of the conspiracy, the
district court did not err in its factual findings or legal conclusions underlying
the firearm enhancement. See id.
      AFFIRMED.




                                        2